In a proceeding under section 608 of the Insurance Law by an infant for leave to file with the Motor Vehicle Accident Indemnification Corporation a late affidavit stating an intention to make a claim against it, the MVAIC appeals from an order of the Supreme Court, Orange County, entered in Dutchess County January 21, 1966, which granted the application. Order affirmed, with $10 costs and disbursements. The sworn notice of intention to make claim, a copy of which is reproduced in the record on appeal, shall be deemed to be the infant’s affidavit stating an intention to make claim and to have been duly filed with appellant in accordance with the order here under review. Under all the circumstances, we think that the delay in filing notice of intention to make a claim will not unduly prejudice the MVAIC; moreover, such delay may reasonably be attributed to respondent’s infancy and dependence upon her mother. There was a definite relationship between the fact of infancy and the failure to file in time. The Special Term properly exercised its discretion in granting the application (Matter of Hogan v. City of Cohoes, 279 App. Div. 282; Biancoviso v. City of New York, 285 App. Div. 320; Matter of Ciaffone v. Board of Educ., 5 A D 2d 884; Matter of Frey v. MVAIC, 11 A D 2d 693, affd. 9 N Y 2d 849). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.